 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JUSTIN BROWNLEE,                         No. 2:19-CV-1987-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s complaint. See ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff is a prisoner at California State Prison, Sacramento. Plaintiff names the

 9   following as defendants: (1) David Baughman; (2) M. Voong; (3) Cynthia Rojas; (4) Ross Meier;

10   (5) D. Hurley; and (6) J. Lynch. On May 19, 2018 plaintiff was involved in an altercation with a

11   prison employee, officer Katz. See ECF No. 1, pg. 8. According to Katz, plaintiff reached for his

12   belt in an attempt to attack him and, in response, Katz pepper sprayed plaintiff in the face. At

13   some point during this incident, plaintiff claims to have broken his arm. Id.

14                  On May 31, 2018, a disciplinary hearing was held regarding plaintiff’s conduct

15   during the incident. Id. Plaintiff alleges that he was not allowed to attend or offer arguments in his

16   defense. As a result of this hearing, plaintiff was sentenced to a loss of 150 days of good-time

17   credits and 30 days of prison-related “privileges.” Id. Plaintiff appealed this decision, but his

18   appeals were denied at every stage.

19                  On June 13, 2018, plaintiff was once again subjected to a disciplinary hearing1

20   regarding a battery on a non-inmate at the prison. Id. at 10. According to plaintiff, he was not
21   allowed to “present” during this hearing. Id. As a result, plaintiff was sentenced to a loss of 150

22   days of good-time credit and 90 days of certain prison privileges. Id. Plaintiff appealed this

23   decision, but his appeals were denied at every level.

24   ///

25   ///

26
27          1
                    It is unclear from plaintiff’s complaint whether this hearing pertains to the same
     incident involving officer Katz on May 19, 2018, or whether plaintiff was involved in an
28   additional and separate physical altercation.
                                                        2
 1                  As a result of above-mentioned conduct, plaintiff claims to have been deprived of

 2   his constitutional right to due process. Also, plaintiff claims that this conduct constitutes cruel and

 3   unusual punishment.

 4

 5                                            II. DISCUSSION

 6                  The Court finds that plaintiff’s complaint suffers two defects. First, plaintiff has

 7   failed to allege facts to support a violation of the Eighth Amendment. Second, plaintiff’s due

 8   process claim, if successful, would necessarily affect the duration of his custody and, as such, the

 9   claims are barred.

10          A.      Eighth Amendment Claim

11                  The treatment a prisoner receives in prison and the conditions under which the

12   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

13   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

14   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

15   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

16   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

17   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

18   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

19   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

20   two requirements are met: (1) objectively, the official’s act or omission must be so serious such
21   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

22   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

23   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

24   official must have a “sufficiently culpable mind.” See id.

25                  When prison officials stand accused of using excessive force, the core judicial

26   inquiry is “. . . whether force was applied in a good-faith effort to maintain or restore discipline,
27   or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992);

28   Whitley v. Albers, 475 U.S. 312, 320-21 (1986). The “malicious and sadistic” standard, as
                                                         3
 1   opposed to the “deliberate indifference” standard applicable to most Eighth Amendment claims,

 2   is applied to excessive force claims because prison officials generally do not have time to reflect

 3   on their actions in the face of risk of injury to inmates or prison employees. See Whitley, 475

 4   U.S. at 320-21. In determining whether force was excessive, the court considers the following

 5   factors: (1) the need for application of force; (2) the extent of injuries; (3) the relationship

 6   between the need for force and the amount of force used; (4) the nature of the threat reasonably

 7   perceived by prison officers; and (5) efforts made to temper the severity of a forceful response.

 8   See Hudson, 503 U.S. at 7. The absence of an emergency situation is probative of whether force

 9   was applied maliciously or sadistically. See Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir.

10   1993) (en banc). The lack of injuries is also probative. See Hudson, 503 U.S. at 7-9. Finally,

11   because the use of force relates to the prison’s legitimate penological interest in maintaining

12   security and order, the court must be deferential to the conduct of prison officials. See Whitley,

13   475 U.S. at 321-22.

14                   Here, plaintiff alleges that officer Katz pepper-sprayed him in the face and is

15   responsible for plaintiff’s broken arm. Also, according to plaintiff, Katz falsely reported that

16   plaintiff tried to reach for his belt. Plaintiff maintains that these actions by Katz threaten

17   plaintiff’s safety and constituted excessive force. However, officer Katz is not a named defendant

18   in this action, nor do any of the named defendants appear to have had any personal involvement

19   in the physical altercation that occurred on May 19, 2018. Therefore, plaintiff has failed to state a

20   cognizable claim under the Eighth Amendment.
21           B.      Due Process Claim

22                   With respect to prison disciplinary proceedings, due process requires prison

23   officials to provide the inmate with: (1) a written statement at least 24 hours before the

24   disciplinary hearing that includes the charges, a description of the evidence against the inmate,

25   and an explanation for the disciplinary action taken; (2) an opportunity to present documentary

26   evidence and call witnesses, unless calling witnesses would interfere with institutional security;
27   and (3) legal assistance where the charges are complex or the inmate is illiterate. See Wolff v.

28   McDonnell, 418 U.S. 539, 563-70.
                                                          4
 1                  However, when a state prisoner challenges the legality of his custody and the relief

 2   he seeks is a determination that he is entitled to an earlier or immediate release, such a challenge

 3   is not cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a

 4   writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v.

 5   Shimoda, 131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th

 6   Cir. 1995) (per curiam). Thus, where a § 1983 action (1) seeks monetary damages or declaratory

 7   relief and (2) alleges constitutional violations which would necessarily imply the invalidity of the

 8   prisoner’s underlying conviction or sentence, or the result of a prison disciplinary hearing

 9   resulting in imposition of a sanction affecting the overall length of confinement, such a claim is

10   not cognizable under § 1983 unless the conviction or sentence has first been invalidated on

11   appeal, by habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S.

12   477, 483-84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

13   malicious prosecution action which includes as an element a finding that the criminal proceeding

14   was concluded in plaintiff’s favor).

15                  A due process claim challenging the loss of good-time credits as a result of an

16   adverse prison disciplinary finding is not cognizable under § 1983 and must be raised by way of

17   habeas corpus. See Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir. 1997); see also Edwards v.

18   Balisok, 520 U.S. 641, 646 (1987) (holding that § 1983 claim not cognizable because allegations

19   of procedural defects and a biased hearing officer implied the invalidity of the underlying prison

20   disciplinary sanction of loss of good-time credits); Blueford v. Prunty, 108 F.3d 251, 255 (9th
21   Cir. 1997); cf. Ramirez v. Galaza, 334 F.3d 850, 858 (9th. Cir. 2003) (holding that the favorable

22   termination rule of Heck and Edwards does not apply to challenges to prison disciplinary hearings

23   where the administrative sanction imposed does not affect the overall length of confinement and,

24   thus, does not go to the heart of habeas); see also Wilkerson v. Wheeler, 772 F.3d 834 (9th Cir.

25   2014) (discussing loss of good-time credits).

26   ///
27   ///

28   ///
                                                        5
 1                  Here, it is clear that plaintiff’s action challenges the loss of good-time credits as a

 2   consequence of an adverse disciplinary finding. As a result of his prison disciplinary hearings in

 3   2018, plaintiff claims that “[his] [. . .] credit of good time has been taken away for 150 [days] . . .”

 4   ECF No. 1, pg. 8; see also id. at 10. Therefore, the appropriate avenue for relief is a petition for

 5   writ of habeas corpus, not his current § 1983 action. To the extent that the disciplinary decision

 6   reducing plaintiff’s good-time credits has since been reversed or expunged, the court shall allow

 7   plaintiff to file an amended complaint alleging so. However, if this reduction in credits remains

 8   intact, then plaintiff’s § 1983 action is not a proper vehicle for relief and any further amendment

 9   would be futile.

10

11                                           III. CONCLUSION

12                  Because it is possible that the deficiencies identified in this order may be cured by

13   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

14   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

15   informed that, as a general rule, an amended complaint supersedes the original complaint. See

16   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

17   amend, all claims alleged in the original complaint which are not alleged in the amended

18   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

19   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

20   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be
21   complete in itself without reference to any prior pleading. See id.

22                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

23   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

24   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

25   each named defendant is involved, and must set forth some affirmative link or connection

26   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
27   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

28   ///
                                                         6
 1                   Finally, plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11

12   Dated: March 9, 2020
                                                             ____________________________________
13                                                           DENNIS M. COTA
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
